DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-35 are pending under this Office action.

Claim Objections
Claim 11 is objected to because of the following informalities:  “comprising,” may be “comprising:”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-35 are rejected under 35 U.S.C. 103 as being unpatentable over Teshome, etc. (US 20160378183 A1) in view of Reisman (US 20030229900 A1), further in view of Szeliski, etc. (US 6600491 B1).
Regarding claim 1, Teshome teaches that a system (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”) comprising: 
at least one display screen (See Teshome: Fig. 1, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”); 
gaze tracking cameras coupled to the at least one display screen and configured to capture data related to a gaze of a viewer (See Teshome: Figs. 1-2, and [0076], “The information about the detected point of gaze in one frame may be used to detect a point of gaze in next frame. That is, the image processor 130 may perform eye gaze tracking. The eye gaze tracking method may be performed through various known methods”; and [0050], “The imaging apparatus 200 may capture an object and generate a still image or a moving image. For example, imaging apparatus 200 may be implemented with a camera including a lens and an image sensor”); 
at least one processor coupled to the at least one display screen and the gaze tracking cameras and configured (See Teshome: Figs. 1-2, and [0071], “An image processor 130 may be configured to perform preset image processing on an image received from an external apparatus or a pre-stored image. For example, the image processor 130 may perform signal processing such as video decoding, format analysis, or video scaling and jobs such as addition of a graphic user interface (GUI)”): 
to determine a gaze location on the at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”); 
to select a branch of a multi-branch video in response to the determined gaze location (See Teshome: Figs. 1-2, and [0084], “In another example, the correction on the point of gaze of the user may be performed using two imaging apparatuses respectively disposed on a lower side and an upper side of the display apparatus 100. In this example, the communication unit 120 may receive a first image captured by the lower side imaging apparatus and a second image captured by the upper side imaging apparatus. The image processor 130 may generate the corrected image in which the user looks straight ahead using the first image and the second image”); 
to select a display location on the at least one display screen in response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and 
to display the selected branch of the multi-branch video at the display location (See Teshome: Figs. 8A-B, and [0102], “The controller 140 may control the image processor 130 to detect an eye from the image received from the external apparatus. If eye of the counterpart 20 is not detected in the received image since the user 20 turns back as illustrated in FIG. 8A, the controller 140 may control the communication unit 120 to transmit the captured image 31 as illustrated in FIG. 8B without correction of the eyes of the user 10”). 
However, Teshome fails to explicitly disclose that a branch of a multi-branch video; and a display location on the at least one display screen.
However, Reisman teaches that a branch of a multi-branch video (See Reisman: Fig. 8, and [0051], “A user session may be local to the user system or may involve one or more "communications sessions" with remote server or peer systems, where such communications sessions may be defined in accord with a communications protocol. A user session may be composed of multiple "client/server sessions" (or "peer sessions" or "client/server/peer sessions", or collectively "remote sessions"), including concurrent such sessions. A "server session" refers to a series of activities performed by a server in support of a series of client/server service requests (and similarly for a "peer session" and "remote session"). Except where indicated otherwise or clear from context, references to peer-to-peer and client/server are meant to be inclusive of one another. Some protocols, such as HTTP for example, may be sessionless (based on request-response sets only), so that a remote HTTP communications session may strictly speaking be composed of multiple separate communications interchanges at the protocol level that are related by the server into a single server session, and this can be thought of as constituting a single virtual communications session. Unless otherwise stated or clear from context, communications session is meant to include such virtual sessions”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Teshome to have a branch of a multi-branch video as taught by Reisman in order to provide a flexible, powerful, selective user interface paradigm for browsing hypermedia across multiple device sets (See Reisman: [0023], “The present invention may be described, in various embodiments, as a system and method for navigating hypermedia using multiple coordinated input/output device sets. It provides a broadly flexible, powerful, selective, and simple user interface paradigm for browsing that allows the user (and/or an author) to control what resources are presented on which device sets (whether they are integrated or not), and provides an effective method for coordinating browsing activities to enable such a user interface to be employed across multiple independent systems”). Teshome teaches a method and system that may provide the second or third image to be displayed at the region where the user is gazing at; while Reisman teaches a system and method that may lead the users to different content using the tree branch approach based on the user inputs. Therefore, it is obvious to one of ordinary skill in the art to modify Teshome by Reisman to branch to different images based on the user gazing positions. The motivation to modify Teshome by Reisman is “Use of known technique to improve similar devices (methods, or products) in the same way”.
However, Teshome, modified by Reisman, fails to explicitly disclose that a display location on the at least one display screen.
However, Szeliski teaches that a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Teshome to have a branch of a multi-branch video as taught by Szeliski in order to achieve desired variety by producing more random rearrangement of the frames taken from input video such that motion in scene does not repeat in a single loop (See Szeliski: Col. 3 Lines 7-30, “The desired variety can be achieved by producing a more random rearrangement of the frames taken from the input video so that the motion in the scene does not repeat itself over and over in a single loop. Essentially, the video sequence can be thought of as a network of frames linked by transitions. The goal is to find good places to jump from one sequence of frames to another so that the motion appears as smooth as possible to the viewer. One way to accomplish this task is to compute the similarity between each pair of frames of the input video. Preferably, these similarities are characterized by costs that are indicative of how smooth the transition from one frame to another would appear to a person viewing a video containing the frames played in sequence. Further, the cost of transitioning between a particular frame and another frame is computed using the similarity between the next frame in the input video following the frame under consideration. In other words, rather than jumping to a frame that is similar to the current frame under consideration, which would result in a static segment, a jump would be made from the frame under consideration to a frame that is similar to the frame that follows the current frame in the input video. In this way, some of the original dynamics of the input video is maintained”). Teshome teaches a method and system that may provide the second or third image to be displayed at the region where the user is gazing at; while Szeliski teaches a system and method that may modify the pixel values or characteristics on the user specified positions (path). Therefore, it is obvious to one of ordinary skill in the art to modify Teshome by Szeliski to provide different pixel data for the user selected display position (such as gaze points). The motivation to modify Teshome by Szeliski is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 2, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a system (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”), comprising: 
at least one display screen (See Teshome: Fig. 1, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
gaze tracking cameras coupled to the at least one display screen and configured to capture data related to a gaze of a viewer (See Teshome: Figs. 1-2, and [0076], “The information about the detected point of gaze in one frame may be used to detect a point of gaze in next frame. That is, the image processor 130 may perform eye gaze tracking. The eye gaze tracking method may be performed through various known methods”; and [0050], “The imaging apparatus 200 may capture an object and generate a still image or a moving image. For example, imaging apparatus 200 may be implemented with a camera including a lens and an image sensor”);
at least one processor coupled to the at least one display screen and the gaze tracking cameras and configured (See Teshome: Figs. 1-2, and [0071], “An image processor 130 may be configured to perform preset image processing on an image received from an external apparatus or a pre-stored image. For example, the image processor 130 may perform signal processing such as video decoding, format analysis, or video scaling and jobs such as addition of a graphic user interface (GUI)”):
to determine a gaze location on the at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
to select a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”) in response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and
to cause movement of a sprite or cessation of movement of a sprite within a video image displayed at the display location (See Szeliski: Fig. 18, and Col. 28 Lines 65-67~ Col. 29 Lines 1-32, “Thus, the process flow outlined in FIG. 18 can be used to perform the aforementioned comparison action. First, in process action 1800, the translation velocity associated with the object for each of the frames of the video sprite is computed. These velocities are used in process action 1802 to compute a velocity cost indicative of the difference in the object's velocity between the currently selected frame (which may be the first frame) and each of the other video sprite frames. In addition, an image similarity cost associated with transitioning from the selected frame to each of the other frames is computed using the procedures described in Section 1. Next, the aforementioned error cost related to the user-specified path is computed between the selected video sprite frame and each of the other frames (process action 1806). As indicated above, this error cost is a function of the distance between the next recorded point in the user-specified path and the current position of the object in the path, as well as the velocity of the "other" frame under consideration. An anticipated future transition cost representative of the transition costs that would be incurred if the transition between the selected video sprite frame and each of the other frames were implemented is also respectively computed for each of the other frames (process action 1808). As indicated in process action 1810, the velocity cost, image similarity cost, error cost and future transition cost are added together to produce a directed future cost for the transition between the selected video sprite frame and each of the other video sprite frames. These directed future costs are then mapped to probability values using a monotonically decreasing function to produce a probability distribution for the costs (process action 1812). And finally, those video sprite frames that are associated with a transition having a probability maximum between the selected video sprite frame and the other video sprite frames are designated as corresponding to an acceptable transition (process action 1814)”).
Regarding claim 3, Teshome, Reisman, and Szeliski teach all the features with respect to claim 2 as outlined above. Further, Szeliski teaches that the system of claim 2, wherein the display location corresponds to the gaze location, and wherein the at least one processor is configured to cause movement of the sprite at the gaze location (See Szeliski: Fig. 1, and Col. 6 Lines 34-67 ~ Col. 7 Lines 1-18, “More specifically, the so-called user-controlled movement embodiment involving a user-specified path can be implemented as follows. First, a video sprite of an object it is desired to feature in the video animation is input into the system, along with a user-specified path. Next, one of the frames of the video sprite is selected as the first frame, and inserted into a frame of an existing video sequence at a point on the user-specified path, to produce the first frame of the video animation. The existing video sequence can simply be multiple copies of the same background image, or a frame of a background video which changes over time. The previously-selected frame of the video sprite is then compared to the other video sprite frames to identify potentially acceptable transitions between the selected frame and the other frames, and a video sprite frame that was identified as corresponding to an acceptable transition from the last-selected frame is selected. This frame is designated as the currently selected video sprite frame in lieu of the last-selected frame. The new currently-selected frame is then inserted into the next consecutive frame of the aforementioned existing video sequence at a point along the user-specified path dictated by the velocity associated with the object in the last-inserted frame. The result of the insertion action is the creation of the next frame of the animated video. The currently-selected frame of the video sprite is next compared to the other video sprite frames to identify potentially acceptable transitions between it and the other frames, just as was done with the first video sprite frame. The foregoing process of selecting, inserting and comparing video sprite frames to create successive frames of the video animation continues for as long as it is desired to produce new frames of the video animation”).
Regarding claim 4, Teshome, Reisman, and Szeliski teach all the features with respect to claim 3 as outlined above. Further, Szeliski teaches that the system of claim 3, wherein the at least one processor is configured to cause movement of the sprite at another location distinct from the gaze location (See Szeliski: Fig. 1, and Col. 7 Lines 19-51, “The above-described process actions involving comparing a selected video sprite frame with all the other video sprite frames to identify acceptable transitions therebetween is preferably accomplished as follows. First, the translation velocity associated with the object for each of the frames of the video sprite is computed. These velocities are used to compute a velocity cost indicative of the difference in the object's velocity between the currently selected frame (which may be the first frame) and each of the other video sprite frames. In addition, an image similarity cost associated with transitioning from the selected frame to each of the other frames is computed. Next, an error cost related to the user-specified path is computed between the selected video sprite frame and each of the other frames. This error cost is a function of the distance between the next recorded point in the user-specified path and the current position of the object in the path, as well as the velocity of the particular "other" frame under consideration. An anticipated future transition cost representative of the transition costs that would be incurred if the transition between the selected video sprite frame and each of the other frames were implemented is also respectively computed for each of the other frames. The velocity cost, image similarity cost, error cost and future transition- cost are added together to produce a directed future cost for the transition between the selected video sprite frame and each of the other video sprite frames. These directed future costs are then mapped to probability values using a monotonically decreasing function to produce a probability distribution for the costs. And finally, those video sprite frames that are associated with a transition having a probability maximum between the selected video sprite frame and the other video sprite frames are designated as corresponding to an acceptable transition”).
Regarding claim 5, Teshome, Reisman, and Szeliski teach all the features with respect to claim 2 as outlined above. Further, Teshome teaches that the system of claim 2, wherein the display location corresponds to the gaze location, and wherein the at least one processor is configured to cause cessation of movement of the sprite at the gaze location (See Teshome: Fig. 1-3, and [0050], “The imaging apparatus 200 may capture an object and generate a still image or a moving image. For example, imaging apparatus 200 may be implemented with a camera including a lens and an image sensor”).
Regarding claim 6, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a system (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”), comprising:
at least one display screen (See Teshome: Fig. 1, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
gaze tracking cameras coupled to the at least one display screen and configured to capture data related to a gaze of a viewer (See Teshome: Figs. 1-2, and [0076], “The information about the detected point of gaze in one frame may be used to detect a point of gaze in next frame. That is, the image processor 130 may perform eye gaze tracking. The eye gaze tracking method may be performed through various known methods”; and [0050], “The imaging apparatus 200 may capture an object and generate a still image or a moving image. For example, imaging apparatus 200 may be implemented with a camera including a lens and an image sensor”);
at least one processor coupled to the at least one display screen and the gaze tracking cameras and configured (See Teshome: Figs. 1-2, and [0071], “An image processor 130 may be configured to perform preset image processing on an image received from an external apparatus or a pre-stored image. For example, the image processor 130 may perform signal processing such as video decoding, format analysis, or video scaling and jobs such as addition of a graphic user interface (GUI)”):
to determine a gaze location on the at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
to select a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”) in response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and
to change a brightness or contrast or color balance or color saturation at a portion of a video image displayed at the display location (See Szeliski: Fig. 1, and Col. 14 Lines 18-26, “Before computing these distances, the brightness in the image sequence is preferably equalized in order to remove visual discontinuities that would otherwise appear when jumping between different parts of the input video. This can be accomplished using conventional equalization methods. In addition, if the camera has a small amount of jitter (e.g., from being handheld or shot in high wind conditions), conventional video stabilization techniques can be employed [2] prior to creating the video textures”).
Regarding claim 7, Teshome, Reisman, and Szeliski teach all the features with respect to claim 6 as outlined above. Further, Teshome teaches that the system of claim 6, wherein the portion of the video image is less than all of the video image (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”).
Regarding claim 8, Teshome, Reisman, and Szeliski teach all the features with respect to claim 7 as outlined above. Further, Teshome teaches that the system of claim 7, wherein the display location corresponds to the gaze location (See Teshome: Figs. 1-3, and [0072], “The image processor 130 may detect a point of gaze, i.e., the direction in which a user is looking, from the captured image received from the imaging apparatus 200. For example, the image processor 130 may extract information about where on a screen of the display 110 the user is looking, from the captured image”).
Regarding claim 9, Teshome, Reisman, and Szeliski teach all the features with respect to claim 7 as outlined above. Further, Teshome teaches that the system of claim 7, wherein the display location corresponds to another location distinct from the gaze location (See Teshome: Figs. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”).
Regarding claim 10, Teshome, Reisman, and Szeliski teach all the features with respect to claim 7 as outlined above. Further, Reisman teaches that the system of claim 7, wherein to change a brightness or contrast or color balance or color saturation comprises to increase the brightness or contrast or color balance or color saturation of the portion of the video image displayed at the display location, and wherein the at least one processor is configured to subsequently change the brightness or contrast or color balance or color saturation of another portion of the video image in response to the increase of the brightness or contrast or color balance or color saturation of the portion of the video image displayed at the display location (See Teshome: Fig. 4, and [0127], “One aspect of the present invention is the abstraction, extraction, and exchange of session state data that specifies the current state of a live interactive session in progress. The base state 410 of a given system A includes static settings 412, which control user options as to how the system behaves and presents itself. These include image brightness and contrast settings for a display and a wide range of preference settings for a PC or other system and its suite of associated software applications, again with emphasis here on the browser”).
Regarding claim 11, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a system (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”), comprising:
at least one display screen (See Teshome: Fig. 1, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
gaze tracking cameras coupled to the at least one display screen and configured to capture data related to a gaze of a viewer (See Teshome: Figs. 1-2, and [0076], “The information about the detected point of gaze in one frame may be used to detect a point of gaze in next frame. That is, the image processor 130 may perform eye gaze tracking. The eye gaze tracking method may be performed through various known methods”; and [0050], “The imaging apparatus 200 may capture an object and generate a still image or a moving image. For example, imaging apparatus 200 may be implemented with a camera including a lens and an image sensor”);
at least one processor coupled to the at least one display screen and the gaze tracking cameras and configured (See Teshome: Figs. 1-2, and [0071], “An image processor 130 may be configured to perform preset image processing on an image received from an external apparatus or a pre-stored image. For example, the image processor 130 may perform signal processing such as video decoding, format analysis, or video scaling and jobs such as addition of a graphic user interface (GUI)”):
to determine a gaze location on the at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
to select a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”) in response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and
to change a sharpness of a video image displayed at the display location, wherein the display location corresponds to a first location distinct from the gaze location (See Szeliski: Fig. 1, and Col. 22 Lines 26-40, “Although crossfading of the transitions avoids abrupt image changes, it temporarily blurs (or more accurately causes ghosting in) the image if there is a misalignment between frames, which can be noticeable to the viewer depending on scene content. Specifically, the transition from sharp to blurry and back again is sometimes noticeable. In some situations, this problem can be addressed by taking very frequent transitions so that several frames are always being cross-faded together, maintaining a more or less constant level of blur. The preferred implementation of the cross-fading procedure supports multi-way cross-fades, i.e., more than two sub-sequences can be blended together at a time. The procedure computes a weighted average of all frames participating in a multi-way fade, ##EQU8##”).
Regarding claim 12, Teshome, Reisman, and Szeliski teach all the features with respect to claim 11 as outlined above. Further, Szeliski teaches that the system of claim 11, wherein the at least one processor is configured to, in response to determining that the display location corresponds to the gaze location, change the sharpness of the video image displayed at a second location distinct from the first location (See Szeliski: Fig. 15, and Col. 23 Lines 47-67 ~ Col. 24 Lines 1-2, “The rendering process associated with a video clip that has been analyzed and synthesized on a regional basis via the independent motion technique includes an additional procedure to create new frames from the extracted regions of the original input video. Essentially, each new frame of the rendered video is created by compositing the independent motion regions from the synthesized independent motion video based on the order of the frames specified in those videos (process action 1504). For example, the first frame of the rendered video is created by compositing the extracted regions specified as being first via the synthesis process performed for each independent motion region. This is accomplished using conventional compositing techniques. The compositing procedure is then repeated to create the second frame of the synthesized video using the second specified extracted regions for each independent motion region, and so on, as needed, to create the frames for the desired new video. To avoid seams between the independent motion regions, the boundary areas can be blended together in each composite frame to smooth the transition, again using any appropriate conventional technique (process action 1506). For example, in tested embodiments a feathering approach commonly used for image mosaics [5] was employed to accomplish the desired blending”).
Regarding claim 13, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a method (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”), comprising:
capturing data related to a gaze of a viewer (See Teshome: Figs. 1-3, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
determining a gaze location on at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
selecting a branch of a multi-branch video (See Reisman: Fig. 8, and [0051], “A user session may be local to the user system or may involve one or more "communications sessions" with remote server or peer systems, where such communications sessions may be defined in accord with a communications protocol. A user session may be composed of multiple "client/server sessions" (or "peer sessions" or "client/server/peer sessions", or collectively "remote sessions"), including concurrent such sessions. A "server session" refers to a series of activities performed by a server in support of a series of client/server service requests (and similarly for a "peer session" and "remote session"). Except where indicated otherwise or clear from context, references to peer-to-peer and client/server are meant to be inclusive of one another. Some protocols, such as HTTP for example, may be sessionless (based on request-response sets only), so that a remote HTTP communications session may strictly speaking be composed of multiple separate communications interchanges at the protocol level that are related by the server into a single server session, and this can be thought of as constituting a single virtual communications session. Unless otherwise stated or clear from context, communications session is meant to include such virtual sessions”) in response to the determined gaze location (See Teshome: Figs. 1-2, and [0084], “In another example, the correction on the point of gaze of the user may be performed using two imaging apparatuses respectively disposed on a lower side and an upper side of the display apparatus 100. In this example, the communication unit 120 may receive a first image captured by the lower side imaging apparatus and a second image captured by the upper side imaging apparatus. The image processor 130 may generate the corrected image in which the user looks straight ahead using the first image and the second image”);
selecting a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”) in response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and
displaying the selected branch of the multi-branch video at the display location (See Teshome: Figs. 8A-B, and [0102], “The controller 140 may control the image processor 130 to detect an eye from the image received from the external apparatus. If eye of the counterpart 20 is not detected in the received image since the user 20 turns back as illustrated in FIG. 8A, the controller 140 may control the communication unit 120 to transmit the captured image 31 as illustrated in FIG. 8B without correction of the eyes of the user 10”).
Regarding claim 14, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a method (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”), comprising:
capturing data related to a gaze of a viewer (See Teshome: Figs. 1-3, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
determining a gaze location on at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
selecting a display location on the at least one display screen in (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”) response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and
causing movement of a sprite or cessation of movement of a sprite within a video image displayed at the display location (See Szeliski: Fig. 18, and Col. 28 Lines 65-67~ Col. 29 Lines 1-32, “Thus, the process flow outlined in FIG. 18 can be used to perform the aforementioned comparison action. First, in process action 1800, the translation velocity associated with the object for each of the frames of the video sprite is computed. These velocities are used in process action 1802 to compute a velocity cost indicative of the difference in the object's velocity between the currently selected frame (which may be the first frame) and each of the other video sprite frames. In addition, an image similarity cost associated with transitioning from the selected frame to each of the other frames is computed using the procedures described in Section 1. Next, the aforementioned error cost related to the user-specified path is computed between the selected video sprite frame and each of the other frames (process action 1806). As indicated above, this error cost is a function of the distance between the next recorded point in the user-specified path and the current position of the object in the path, as well as the velocity of the "other" frame under consideration. An anticipated future transition cost representative of the transition costs that would be incurred if the transition between the selected video sprite frame and each of the other frames were implemented is also respectively computed for each of the other frames (process action 1808). As indicated in process action 1810, the velocity cost, image similarity cost, error cost and future transition cost are added together to produce a directed future cost for the transition between the selected video sprite frame and each of the other video sprite frames. These directed future costs are then mapped to probability values using a monotonically decreasing function to produce a probability distribution for the costs (process action 1812). And finally, those video sprite frames that are associated with a transition having a probability maximum between the selected video sprite frame and the other video sprite frames are designated as corresponding to an acceptable transition (process action 1814)”).
Regarding claim 15, Teshome, Reisman, and Szeliski teach all the features with respect to claim 14 as outlined above. Further, Szeliski teaches that the method of claim 14, wherein the display location corresponds to the gaze location, the method comprising causing movement of the sprite at the gaze location (See Szeliski: Fig. 1, and Col. 6 Lines 34-67 ~ Col. 7 Lines 1-18, “More specifically, the so-called user-controlled movement embodiment involving a user-specified path can be implemented as follows. First, a video sprite of an object it is desired to feature in the video animation is input into the system, along with a user-specified path. Next, one of the frames of the video sprite is selected as the first frame, and inserted into a frame of an existing video sequence at a point on the user-specified path, to produce the first frame of the video animation. The existing video sequence can simply be multiple copies of the same background image, or a frame of a background video which changes over time. The previously-selected frame of the video sprite is then compared to the other video sprite frames to identify potentially acceptable transitions between the selected frame and the other frames, and a video sprite frame that was identified as corresponding to an acceptable transition from the last-selected frame is selected. This frame is designated as the currently selected video sprite frame in lieu of the last-selected frame. The new currently-selected frame is then inserted into the next consecutive frame of the aforementioned existing video sequence at a point along the user-specified path dictated by the velocity associated with the object in the last-inserted frame. The result of the insertion action is the creation of the next frame of the animated video. The currently-selected frame of the video sprite is next compared to the other video sprite frames to identify potentially acceptable transitions between it and the other frames, just as was done with the first video sprite frame. The foregoing process of selecting, inserting and comparing video sprite frames to create successive frames of the video animation continues for as long as it is desired to produce new frames of the video animation”).
Regarding claim 16, Teshome, Reisman, and Szeliski teach all the features with respect to claim 14 as outlined above. Further, Szeliski teaches that the method of claim 14, comprising causing movement of the sprite at another location distinct from the gaze location (See Szeliski: Fig. 1, and Col. 7 Lines 19-51, “The above-described process actions involving comparing a selected video sprite frame with all the other video sprite frames to identify acceptable transitions therebetween is preferably accomplished as follows. First, the translation velocity associated with the object for each of the frames of the video sprite is computed. These velocities are used to compute a velocity cost indicative of the difference in the object's velocity between the currently selected frame (which may be the first frame) and each of the other video sprite frames. In addition, an image similarity cost associated with transitioning from the selected frame to each of the other frames is computed. Next, an error cost related to the user-specified path is computed between the selected video sprite frame and each of the other frames. This error cost is a function of the distance between the next recorded point in the user-specified path and the current position of the object in the path, as well as the velocity of the particular "other" frame under consideration. An anticipated future transition cost representative of the transition costs that would be incurred if the transition between the selected video sprite frame and each of the other frames were implemented is also respectively computed for each of the other frames. The velocity cost, image similarity cost, error cost and future transition- cost are added together to produce a directed future cost for the transition between the selected video sprite frame and each of the other video sprite frames. These directed future costs are then mapped to probability values using a monotonically decreasing function to produce a probability distribution for the costs. And finally, those video sprite frames that are associated with a transition having a probability maximum between the selected video sprite frame and the other video sprite frames are designated as corresponding to an acceptable transition”).
Regarding claim 17, Teshome, Reisman, and Szeliski teach all the features with respect to claim 14 as outlined above. Further, Teshome teaches that the method of claim 14, wherein the display location corresponds to the gaze location, the method comprising causing cessation of movement of the sprite at the gaze location (See Teshome: Fig. 1-3, and [0050], “The imaging apparatus 200 may capture an object and generate a still image or a moving image. For example, imaging apparatus 200 may be implemented with a camera including a lens and an image sensor”).
Regarding claim 18, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a method (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”), comprising:
capturing data related to a gaze of a viewer (See Teshome: Figs. 1-3, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
determining a gaze location on at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
selecting a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”) in response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and
changing a brightness or contrast or color balance or color saturation at a portion of a video image displayed at the display location (See Szeliski: Fig. 1, and Col. 14 Lines 18-26, “Before computing these distances, the brightness in the image sequence is preferably equalized in order to remove visual discontinuities that would otherwise appear when jumping between different parts of the input video. This can be accomplished using conventional equalization methods. In addition, if the camera has a small amount of jitter (e.g., from being handheld or shot in high wind conditions), conventional video stabilization techniques can be employed [2] prior to creating the video textures”).
Regarding claim 19, Teshome, Reisman, and Szeliski teach all the features with respect to claim 18 as outlined above. Further, Teshome teaches that the method of claim 18, wherein the portion of the video image is less than all of the video image (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”).
Regarding claim 20, Teshome, Reisman, and Szeliski teach all the features with respect to claim 19 as outlined above. Further, Teshome teaches that the method of claim 19, wherein the display location corresponds to the gaze location (See Teshome: Figs. 1-3, and [0072], “The image processor 130 may detect a point of gaze, i.e., the direction in which a user is looking, from the captured image received from the imaging apparatus 200. For example, the image processor 130 may extract information about where on a screen of the display 110 the user is looking, from the captured image”).
Regarding claim 21, Teshome, Reisman, and Szeliski teach all the features with respect to claim 19 as outlined above. Further, Teshome teaches that the method of claim 19, wherein the display location corresponds to another location distinct from the gaze location (See Teshome: Figs. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”).
Regarding claim 22, Teshome, Reisman, and Szeliski teach all the features with respect to claim 19 as outlined above. Further, Teshome teaches that the method of claim 19, wherein changing a brightness or contrast or color balance or color saturation comprises to increase the brightness or contrast of the portion of the video image displayed at the display location, and comprising subsequently changing the brightness or contrast or color balance or color saturation of another portion in response to the increase of the brightness or contrast or color balance or color saturation of the portion of the video image displayed at the display location (See Teshome: Fig. 4, and [0127], “One aspect of the present invention is the abstraction, extraction, and exchange of session state data that specifies the current state of a live interactive session in progress. The base state 410 of a given system A includes static settings 412, which control user options as to how the system behaves and presents itself. These include image brightness and contrast settings for a display and a wide range of preference settings for a PC or other system and its suite of associated software applications, again with emphasis here on the browser”).
Regarding claim 23, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a method (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”), comprising:
capturing data related to a gaze of a viewer (See Teshome: Figs. 1-3, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
determining a gaze location of at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
selecting a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”) in response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and
changing a sharpness within a video image displayed at the display location, wherein the display location corresponds to a first location distinct from the gaze location (See Szeliski: Fig. 1, and Col. 22 Lines 26-40, “Although crossfading of the transitions avoids abrupt image changes, it temporarily blurs (or more accurately causes ghosting in) the image if there is a misalignment between frames, which can be noticeable to the viewer depending on scene content. Specifically, the transition from sharp to blurry and back again is sometimes noticeable. In some situations, this problem can be addressed by taking very frequent transitions so that several frames are always being cross-faded together, maintaining a more or less constant level of blur. The preferred implementation of the cross-fading procedure supports multi-way cross-fades, i.e., more than two sub-sequences can be blended together at a time. The procedure computes a weighted average of all frames participating in a multi-way fade, ##EQU8##”).
Regarding claim 24, Teshome, Reisman, and Szeliski teach all the features with respect to claim 23 as outlined above. Further, Szeliski teaches that the method of claim 23, comprising, in response to determining that the gaze location has moved and corresponds to the display location, changing the sharpness of a video image displayed at a second location distinct from the first location (See Szeliski: Fig. 15, and Col. 23 Lines 47-67 ~ Col. 24 Lines 1-2, “The rendering process associated with a video clip that has been analyzed and synthesized on a regional basis via the independent motion technique includes an additional procedure to create new frames from the extracted regions of the original input video. Essentially, each new frame of the rendered video is created by compositing the independent motion regions from the synthesized independent motion video based on the order of the frames specified in those videos (process action 1504). For example, the first frame of the rendered video is created by compositing the extracted regions specified as being first via the synthesis process performed for each independent motion region. This is accomplished using conventional compositing techniques. The compositing procedure is then repeated to create the second frame of the synthesized video using the second specified extracted regions for each independent motion region, and so on, as needed, to create the frames for the desired new video. To avoid seams between the independent motion regions, the boundary areas can be blended together in each composite frame to smooth the transition, again using any appropriate conventional technique (process action 1506). For example, in tested embodiments a feathering approach commonly used for image mosaics [5] was employed to accomplish the desired blending”).
Regarding claim 25, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a program product comprising a non-transitory processor-readable medium on which program instructions configured to be executed by at least one processor are embodied, wherein when executed by the at least one processor, the program instructions cause the at least one processor to (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”):
capture data related to a gaze of a viewer (See Teshome: Figs. 1-3, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
determine a gaze location on at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
select a branch of a multi-branch video (See Reisman: Fig. 8, and [0051], “A user session may be local to the user system or may involve one or more "communications sessions" with remote server or peer systems, where such communications sessions may be defined in accord with a communications protocol. A user session may be composed of multiple "client/server sessions" (or "peer sessions" or "client/server/peer sessions", or collectively "remote sessions"), including concurrent such sessions. A "server session" refers to a series of activities performed by a server in support of a series of client/server service requests (and similarly for a "peer session" and "remote session"). Except where indicated otherwise or clear from context, references to peer-to-peer and client/server are meant to be inclusive of one another. Some protocols, such as HTTP for example, may be sessionless (based on request-response sets only), so that a remote HTTP communications session may strictly speaking be composed of multiple separate communications interchanges at the protocol level that are related by the server into a single server session, and this can be thought of as constituting a single virtual communications session. Unless otherwise stated or clear from context, communications session is meant to include such virtual sessions”) in response to the determined gaze location (See Teshome: Figs. 1-2, and [0084], “In another example, the correction on the point of gaze of the user may be performed using two imaging apparatuses respectively disposed on a lower side and an upper side of the display apparatus 100. In this example, the communication unit 120 may receive a first image captured by the lower side imaging apparatus and a second image captured by the upper side imaging apparatus. The image processor 130 may generate the corrected image in which the user looks straight ahead using the first image and the second image”);
select a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”) in response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and
display the selected branch of the multi-branch video at the display location (See Teshome: Figs. 8A-B, and [0102], “The controller 140 may control the image processor 130 to detect an eye from the image received from the external apparatus. If eye of the counterpart 20 is not detected in the received image since the user 20 turns back as illustrated in FIG. 8A, the controller 140 may control the communication unit 120 to transmit the captured image 31 as illustrated in FIG. 8B without correction of the eyes of the user 10”).
Regarding claim 26, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a program product comprising a non-transitory processor-readable medium on which program instructions configured to be executed by at least one processor are embodied, wherein when executed by the at least one processor, the program instructions cause the at least one processor to (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”):
capture data related to a gaze of a viewer (See Teshome: Figs. 1-3, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
determine a gaze location on at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
select a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”)in response to the determined gaze location; and
cause movement of a sprite or cessation of movement of a sprite within a video image displayed at the display location (See Szeliski: Fig. 18, and Col. 28 Lines 65-67~ Col. 29 Lines 1-32, “Thus, the process flow outlined in FIG. 18 can be used to perform the aforementioned comparison action. First, in process action 1800, the translation velocity associated with the object for each of the frames of the video sprite is computed. These velocities are used in process action 1802 to compute a velocity cost indicative of the difference in the object's velocity between the currently selected frame (which may be the first frame) and each of the other video sprite frames. In addition, an image similarity cost associated with transitioning from the selected frame to each of the other frames is computed using the procedures described in Section 1. Next, the aforementioned error cost related to the user-specified path is computed between the selected video sprite frame and each of the other frames (process action 1806). As indicated above, this error cost is a function of the distance between the next recorded point in the user-specified path and the current position of the object in the path, as well as the velocity of the "other" frame under consideration. An anticipated future transition cost representative of the transition costs that would be incurred if the transition between the selected video sprite frame and each of the other frames were implemented is also respectively computed for each of the other frames (process action 1808). As indicated in process action 1810, the velocity cost, image similarity cost, error cost and future transition cost are added together to produce a directed future cost for the transition between the selected video sprite frame and each of the other video sprite frames. These directed future costs are then mapped to probability values using a monotonically decreasing function to produce a probability distribution for the costs (process action 1812). And finally, those video sprite frames that are associated with a transition having a probability maximum between the selected video sprite frame and the other video sprite frames are designated as corresponding to an acceptable transition (process action 1814)”).
Regarding claim 27, Teshome, Reisman, and Szeliski teach all the features with respect to claim 26 as outlined above. Further, Szeliski teaches that the program product of claim 26, wherein the display location corresponds to the gaze location, and wherein the program instructions cause the at least one processor to: cause movement of the sprite at the gaze location (See Szeliski: Fig. 1, and Col. 6 Lines 34-67 ~ Col. 7 Lines 1-18, “More specifically, the so-called user-controlled movement embodiment involving a user-specified path can be implemented as follows. First, a video sprite of an object it is desired to feature in the video animation is input into the system, along with a user-specified path. Next, one of the frames of the video sprite is selected as the first frame, and inserted into a frame of an existing video sequence at a point on the user-specified path, to produce the first frame of the video animation. The existing video sequence can simply be multiple copies of the same background image, or a frame of a background video which changes over time. The previously-selected frame of the video sprite is then compared to the other video sprite frames to identify potentially acceptable transitions between the selected frame and the other frames, and a video sprite frame that was identified as corresponding to an acceptable transition from the last-selected frame is selected. This frame is designated as the currently selected video sprite frame in lieu of the last-selected frame. The new currently-selected frame is then inserted into the next consecutive frame of the aforementioned existing video sequence at a point along the user-specified path dictated by the velocity associated with the object in the last-inserted frame. The result of the insertion action is the creation of the next frame of the animated video. The currently-selected frame of the video sprite is next compared to the other video sprite frames to identify potentially acceptable transitions between it and the other frames, just as was done with the first video sprite frame. The foregoing process of selecting, inserting and comparing video sprite frames to create successive frames of the video animation continues for as long as it is desired to produce new frames of the video animation”).
Regarding claim 28, Teshome, Reisman, and Szeliski teach all the features with respect to claim 26 as outlined above. Further, Szeliski teaches that the program product of claim 26, wherein the program instructions cause the at least one processor to: cause movement of the sprite at another location distinct from the gaze location (See Szeliski: Fig. 1, and Col. 7 Lines 19-51, “The above-described process actions involving comparing a selected video sprite frame with all the other video sprite frames to identify acceptable transitions therebetween is preferably accomplished as follows. First, the translation velocity associated with the object for each of the frames of the video sprite is computed. These velocities are used to compute a velocity cost indicative of the difference in the object's velocity between the currently selected frame (which may be the first frame) and each of the other video sprite frames. In addition, an image similarity cost associated with transitioning from the selected frame to each of the other frames is computed. Next, an error cost related to the user-specified path is computed between the selected video sprite frame and each of the other frames. This error cost is a function of the distance between the next recorded point in the user-specified path and the current position of the object in the path, as well as the velocity of the particular "other" frame under consideration. An anticipated future transition cost representative of the transition costs that would be incurred if the transition between the selected video sprite frame and each of the other frames were implemented is also respectively computed for each of the other frames. The velocity cost, image similarity cost, error cost and future transition- cost are added together to produce a directed future cost for the transition between the selected video sprite frame and each of the other video sprite frames. These directed future costs are then mapped to probability values using a monotonically decreasing function to produce a probability distribution for the costs. And finally, those video sprite frames that are associated with a transition having a probability maximum between the selected video sprite frame and the other video sprite frames are designated as corresponding to an acceptable transition”).
Regarding claim 29, Teshome, Reisman, and Szeliski teach all the features with respect to claim 26 as outlined above. Further, Teshome teaches that the program product of claim 26, wherein the display location corresponds to the gaze location, comprising causing cessation of movement of the sprite at the gaze location (See Teshome: Fig. 1-3, and [0050], “The imaging apparatus 200 may capture an object and generate a still image or a moving image. For example, imaging apparatus 200 may be implemented with a camera including a lens and an image sensor”).
Regarding claim 30, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a program product comprising a non-transitory processor-readable medium on which program instructions configured to be executed by at least one processor are embodied, wherein when executed by the at least one processor, the program instructions cause the at least one processor to (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”):
capture data related to a gaze of a viewer (See Teshome: Figs. 1-3, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
determine a gaze location on at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
select a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”) in response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and
change a brightness or contrast or color balance or color saturation at a portion of a video image displayed at the display location, which portion is less than all of the video image (See Szeliski: Fig. 1, and Col. 14 Lines 18-26, “Before computing these distances, the brightness in the image sequence is preferably equalized in order to remove visual discontinuities that would otherwise appear when jumping between different parts of the input video. This can be accomplished using conventional equalization methods. In addition, if the camera has a small amount of jitter (e.g., from being handheld or shot in high wind conditions), conventional video stabilization techniques can be employed [2] prior to creating the video textures”).
Regarding claim 31, Teshome, Reisman, and Szeliski teach all the features with respect to claim 30 as outlined above. Further, Teshome teaches that the program product of claim 30, wherein the display location corresponds to the gaze location (See Teshome: Figs. 1-3, and [0072], “The image processor 130 may detect a point of gaze, i.e., the direction in which a user is looking, from the captured image received from the imaging apparatus 200. For example, the image processor 130 may extract information about where on a screen of the display 110 the user is looking, from the captured image”).
Regarding claim 32, Teshome, Reisman, and Szeliski teach all the features with respect to claim 30 as outlined above. Further, Teshome teaches that the program product of claim 30, wherein the display location corresponds to another location distinct from the gaze location (See Teshome: Figs. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”).
Regarding claim 33, Teshome, Reisman, and Szeliski teach all the features with respect to claim 30 as outlined above. Further, Teshome teaches that the program product of claim 30, wherein to change a brightness or contrast or color balance or color saturation comprises to increase the brightness or contrast or color balance or color saturation of the portion of the video image displayed at the display location, and wherein the program instructions cause the at least one processor subsequently to: change the brightness or contrast or color balance or color saturation of another portion in response to the increase of the brightness or contrast or color balance or color saturation of the portion of the video image displayed at the display location (See Teshome: Fig. 4, and [0127], “One aspect of the present invention is the abstraction, extraction, and exchange of session state data that specifies the current state of a live interactive session in progress. The base state 410 of a given system A includes static settings 412, which control user options as to how the system behaves and presents itself. These include image brightness and contrast settings for a display and a wide range of preference settings for a PC or other system and its suite of associated software applications, again with emphasis here on the browser”).
Regarding claim 34, Teshome, Reisman, and Szeliski teach all the features with respect to claim 1 as outlined above. Further, Teshome, Reisman, and Szeliski teach that a program product comprising a non-transitory processor-readable medium on which program instructions configured to be executed by at least one processor are embodied, wherein when executed by the at least one processor, the program instructions cause the at least one processor to (See Teshome: Fig. 10, and [0115], “FIG. 10 is a block diagram illustrating a configuration of a display apparatus according to another exemplary embodiment. Detailed description for a portion of a display apparatus 100′ overlapping the configuration of the display apparatus 100 in FIG. 2 will be omitted”):
capture data related to a gaze of a viewer (See Teshome: Figs. 1-3, and [0051], “The imaging apparatus 200 may capture a scene existing in a display direction of the display apparatus 100 and generate the captured image. The display direction may refer to a screen side, i.e., a front side of the display apparatus 100. For example, the imaging apparatus 200 may be disposed on an upper side of the display apparatus 100 and may image the object as illustrated in FIG. 1”);
determine a gaze location on at least one display screen at which the gaze of the viewer is directed (See Teshome: Figs. 1-2, and [0073], “The image processor 130 may detect the point of gaze of the user from the captured image using various algorithms. For example, the imaging apparatus 200 may include a light emitter to irradiate infrared to the eye of the user when capturing the user. If infrared reflected from a cornea may appear in the captured image, the image processor 130 may detect a pupil by dividing an iris and the pupil based on a position of the reflected infrared, and acquire point of gaze information from the detected pupil”);
select a display location on the at least one display screen (See Szeliski: Fig. 1, and Col. 6 Lines 10-37, “As mentioned previously, an object could be extracted from the frames of the input video and processed in accordance with the present invention to generate a new video sequence or video sprite of that object. In addition, the translation velocity of the object for each frame would be computed and associated with each frame of the video sprite. The portion of previously-described analysis involving computing a transition cost between the frames of the input video clip could be modified to add a cost factor based on the difference in velocity of the object between the frames involved. This would tend to influence the selection of acceptable transitions to ensure a smooth translation motion is imparted to the rendered video. The rendering process itself would also be modified to include an additional procedure for inserting the extracted regions depicting the object (i.e. the frames of the video sprite) into a previously derived background image, or a frame of a background video, in the order specified by the synthesis procedure. Each video sprite frame is inserted at a location dictated by a prescribed path of the object in the scene and the velocity associated with the object in the selected video sprite frame. This can be done by making the centroid of the inserted extracted region correspond with a desired path point. Thus, the generated video, which is referred to as a video animation, would show the object moving naturally about the scene along the prescribed path. This path could mimic that of the object in the input video clip, or it could be prescribed by a user”)in response to the determined gaze location (See Teshome: Fig. 9A-B, and [0111], “Referring to FIGS. 9A and 9B, the corrected image 32 may be transmitted to a B apparatus 300-2 corresponding to the image 72 in which the user's point of gaze is located. On the other hand, the non-corrected captured image 31 may be transmitted to remaining apparatuses 300-1, 300-3, and 300-4”); and
change a sharpness within a video image displayed at the display location, wherein the display location corresponds to a first location distinct from the gaze location (See Szeliski: Fig. 1, and Col. 22 Lines 26-40, “Although crossfading of the transitions avoids abrupt image changes, it temporarily blurs (or more accurately causes ghosting in) the image if there is a misalignment between frames, which can be noticeable to the viewer depending on scene content. Specifically, the transition from sharp to blurry and back again is sometimes noticeable. In some situations, this problem can be addressed by taking very frequent transitions so that several frames are always being cross-faded together, maintaining a more or less constant level of blur. The preferred implementation of the cross-fading procedure supports multi-way cross-fades, i.e., more than two sub-sequences can be blended together at a time. The procedure computes a weighted average of all frames participating in a multi-way fade, ##EQU8##”). 
Regarding claim 35, Teshome, Reisman, and Szeliski teach all the features with respect to claim 34 as outlined above. Further, Szeliski teaches that the program product of claim 34, wherein the program instructions cause the at least one processor to: in response to determining that the gaze location has moved and corresponds to the display location, change the sharpness of a video image displayed at a second location distinct from the first location (See Szeliski: Fig. 15, and Col. 23 Lines 47-67 ~ Col. 24 Lines 1-2, “The rendering process associated with a video clip that has been analyzed and synthesized on a regional basis via the independent motion technique includes an additional procedure to create new frames from the extracted regions of the original input video. Essentially, each new frame of the rendered video is created by compositing the independent motion regions from the synthesized independent motion video based on the order of the frames specified in those videos (process action 1504). For example, the first frame of the rendered video is created by compositing the extracted regions specified as being first via the synthesis process performed for each independent motion region. This is accomplished using conventional compositing techniques. The compositing procedure is then repeated to create the second frame of the synthesized video using the second specified extracted regions for each independent motion region, and so on, as needed, to create the frames for the desired new video. To avoid seams between the independent motion regions, the boundary areas can be blended together in each composite frame to smooth the transition, again using any appropriate conventional technique (process action 1506). For example, in tested embodiments a feathering approach commonly used for image mosaics [5] was employed to accomplish the desired blending”).







Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612